DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-8 are objected to because of the following informalities: the term “circuitry” is misspelled as “circuity.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, lines 5-6 and independent claim 12, lines 7-8, the respective limitations of “a discharger” or “discharging” with the phrase “to stack a second fabrication material layer on the first fabrication material layer” is indefinite because the claims 
Regarding claim 4, lines 2-4, the limitation “wherein the circuit[r]y is configured to determine at least one of the peripheral portion,” etc., is indefinite because the claim is unclear as to what structural feature of, for example, the peripheral portion is being determined (e.g., width, temperature).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyama (JP2017217791A, see attached English machine translation 03/09/2021; hereinafter “Takeyama JP’791”).
Regarding claim 1, Takeyama JP’791 discloses a fabricating apparatus (FIG. 1) comprising: 
a heater configured to heat a first fabrication material layer formed of a fabrication 5material (heating unit 5; [0036]; FIG. 1); 
a discharger configured to discharge a molten fabrication material onto the first fabrication material layer heated by the heater, to stack a second fabrication material layer on the first fabrication material layer (ejection nozzle 11; [0016]; FIG. 1); and 
i.e., within an acceptable range having a lower and an upper limit [0056]).
Regarding claim 2, Takeyama JP’791 discloses wherein the shape data includes shape data of the first fabrication material layer and 15shape data of the second fabrication material layer, and wherein the circuitry is configured to control the heating of the heater to heat a range on the first fabrication material layer, including a peripheral portion of the first fabrication material layer, over which the second fabrication material layer is stacked ([0045], [0054]; FIG. 13). 
Regarding claim 3, Takeyama JP’791 discloses wherein the circuitry is configured to determine a portion for which heating is to be moderated within the range according to shape data of one or more fabrication material layers including the first fabrication material layer below the second fabrication material layer; wherein the circuitry is configured to obtain position coordinates of a site to be 25heated by the heater, and wherein the circuitry is configured to control, according to the position coordinates of the site, an intensity of the heater toward the portion for which the heating is to be moderated ([0054]-[0056]).
Regarding claim 4, Takeyama JP’791 discloses wherein the circuity is configured to determine at least one of the peripheral portion, a tapered portion, a micro-shape portion, a thin line portion, and a thinned portion of the first fabrication material layer, as the portion for which the heating is to be moderated ([0045]-[0046]).
Regarding claim 5, Takeyama JP’791 discloses a 39Client Ref. No. FN201805238temperature sensor to measure a temperature of a position on the first fabrication material layer being heated by the heater, wherein the circuity controls the intensity of the heater so that the temperature measured by the temperature sensor does not exceed the threshold temperature ([0037]).  
Regarding claim 6, Takeyama JP’791 discloses wherein the threshold temperature is a carbonization temperature of the fabrication material ([0035], [0056]; Additionally, Examiner notes that one of ordinary skill in the art would understand that a suitable temperature is below a carbonization temperature – i.e., below the temperature above which a given material begins to degrade).
Regarding claim 7, Takeyama JP’791 discloses wherein the circuity is configured to control the heater to heat the first fabrication material layer so that a temperature of at least a region of the first fabrication material layer that contacts the molten fabrication material is a melting temperature of the fabrication material or more ([0016]-[0017]).
Regarding claim 8, Takeyama JP’791 discloses wherein the circuity is configured to change at least one of a drive time per unit time and a drive current of the heater to control a heating intensity of the heater (e.g., heating time, [0037], [0048], [0049]).
Regarding claim 9, Takeyama JP’791 discloses wherein the heater is configured to heat the first fabrication material layer without contacting the first fabrication material layer (see e.g., [0022], the heater heats the chamber that heats the material layer).
Regarding claim 11, Takeyama JP’791 discloses the fabrication system comprising the fabricating apparatus according to claim 1 (see above).
Regarding claim 12, Takeyama JP’791 discloses a fabricating method to be executed by a fabricating apparatus, the fabricating method comprising: 
preparing,with the fabricating apparatus, a first fabrication material layer formed of a fabrication material ([0016]); 
heating the first fabrication material layer with the fabricating apparatus (heating unit 5; [0036]; FIG. 1); and 
discharging, with the fabricating apparatus, a molten fabrication material to the first 40Client Ref. No. FN201805238 fabrication material layer heated by the heating, to stack a second fabrication material layer on the first fabrication material layer, the heating including controlling (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13), with the fabricating apparatus (ejection nozzle 11; [0016]; FIG. 1), 
the heating according to shape data (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13) so that the first fabrication material layer does not exceed a threshold 5temperature defined by the fabrication material (The heating controller is configured to heat so that the temperature is suitable – i.e., within an acceptable range having a lower and an upper limit [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama JP’791 in view of Siebeneich (DE 102016200522).
Regarding claim 10, Takeyama JP’791 does not expressly teach wherein the heater is a light emission device to emit laser light. However, Siebeneich teaches wherein the heater is a light emission device to emit laser light ([0026]; FIGS. 2, 4). The references as combined are analogous in the field of molten-state three-dimensional printing (Siebeneich, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to include laser light as a heating source in order to combine layers of molten fusible material as desired by Siebeneich (Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10, respectively, of copending Application No. 16/236,819 (hereinafter “Takeyama ‘819”) in view of Takeyama JP’791.
Claim 1 of Takeyama ‘819 recites a heater configured to heat a first fabrication material layer formed of a fabrication material (lines 2-3); a discharger configured to discharge a melted fabrication material onto the first fabrication material layer heated by the heater, to stack a second fabrication material layer on the first fabrication material layer (lines 4-6); and circuitry configured to control a heating amount of the heater according to shape data when the heater heats the first fabrication material layer (lines 7-8). Claim 1 of Takeyama ‘819 lacks the limitation wherein the heater is heated according to shape data. However, Takeyama JP’791 teaches the limitation wherein the heater is heated according to shape data (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13) so that 10the first fabrication material layer does not exceed a threshold temperature defined by the fabrication material when the heater heats the first fabrication material layer (The heating controller is configured to heat so that the temperature is suitable – i.e., within an acceptable range having a lower and an upper limit [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify heating according to shape data in order to provide suitable temperature conditions as desired by Takeyama JP’791 ([0056]).
Claim 10 of Takeyama ‘819 recites a fabricating method to be executed by a fabricating apparatus (line 1), the fabricating method comprising: preparing a first fabrication material layer formed of a fabrication material with the fabricating apparatus (lines 3-4); heating the first fabrication material layer with the fabricating apparatus (line 5); and discharging, with the fabricating apparatus, a melted fabrication material to the first fabrication material layer heated by the heating, to stack a second fabrication material layer on the first fabrication material layer (lines 6-8), the heating including controlling a heating amount according to shape data with the fabricating apparatus (lines 9-10). Takeyama ‘819 lacks the limitation wherein heating is controlled according to shape data. However, Takeyama JP’791 teaches the limitation wherein heating is controlled according to shape data (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13) so that 10the first fabrication material layer does not exceed a threshold temperature defined by the fabrication material when the heater heats the first fabrication material layer (The heating controller is configured to heat so that the temperature is suitable – i.e., within an acceptable range having a lower and an upper limit [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify heating according to shape data in order to provide suitable temperature conditions as desired by Takeyama JP’791 ([0056]).
This is a provisional nonstatutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buller et al. (US 2017/0239719) shows 3D printing through an additive process in which successive layers of material are laid down one on top of each other.
Buller et al. (US 2017/0129052) shows 3D printing of a molten material to form a multilayer object wherein the molten material is heated by an energy beam (e.g., laser).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 13, 2021